DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 (at least P45, 53 of the PGPUB).  
	Figs. 4-6 are objected to as failing to accurately position the batteries relative to the module cases 212b, 212b and the internal plate 230.  Comparing Figs. 1-2 and the orientation of the batteries 100 relative to the cases 212b, 212b, the batteries are such that the terminals (111a, 111b) are the opposite orientation as shown in Fig. 2 when compared to Figs. 4-6.  Accordingly, unless the Examiner is mistaken on the understanding of the figures, it appears that Figs. 4-6 should have the batteries oriented in the opposite manner as shown below given Fig. 4 is enlarged view of Fig. 1 (P35 of the PGPUB).

    PNG
    media_image1.png
    458
    196
    media_image1.png
    Greyscale

Examiner-edited Fig. 4 (battery orientation)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bumper portion space that is “apart from the outer wall by a predetermined distance” (claim 7); the bumper portion comprising “a plate-shaped part bent and extending from an end portion in an extension direction of the extension part in a direction corresponding to the outer wall of the module case, and having a linear rib formed thereon” (claim 8); and at least a part of the bus bar is between the plate-shaped part of the bumper portion and the outer wall of the module case (claim 9) must be shown or the feature(s) canceled from the claim(s).  Appropriate and corresponding reference numerals should be added to each of the specification and drawings as required to show the feature specified in the claims.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 1 is objected to due to the duplicative verbs utilized:  “a plurality of can type secondary batteries arranged disposed in a horizontal direction…”  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, and thus dependent claims 2-9, claim 2, and thus dependent claims 3-4, claim 3, claim 4, claim 5, and thus dependent claim 6, claim 6, claim 7, and thus dependent claim 8, claim 8, and thus dependent claim 9, claim 9, and claims 10 and 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 10 and 11 incorporate the subject matter of claim 1 (directly or indirectly) and are thus addressed concurrently by the sections below pertaining to claim 1:
A)	Claim 1 as amended recites in part, “…a bus bar at least partially formed of an electrically conductive material to be electrically connected with the plurality of can type secondary batteries…”   The use of “to be” is future tense such that it is not clear whether the intention is that the bus bar is electrically connected with the plurality of can type secondary batteries, or if it just has to be capable of being electrically connected at some future point of time and is not part of the overall construct.  
B)	Claim 1 recites “can type secondary batteries..”  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey.  See MPEP 2173.05, Section III-E. 
C)	Claim 1 recites the following:
“at least two or more module cases with an empty space defined therein to accommodate the plurality of can type secondary batteries therein, the at least two or more module cases comprising an outer wall surrounding the empty space inside and at least two or more ribs protruding from the outer wall in an outward direction, and configured to be stacked in a direction in which the can type secondary batteries are disposed…”

It is not clear from the claim terms what entity is configured to be stacked as claimed as it could be 1) the at least two or more module cases, or 2) the at least two ribs based on the sentence structure.  It appears this should read (and will be examined for compact prosecution purposes accordingly) on the basis of P68 of the PGPUB: 
“and the at least two or more module cases configured to be stacked in a direction in which the can type secondary batteries are disposed…”

D)	Claim 1 does not make clear whether the components as presented are or are not combined together to create a construct reading on the preamble of a battery module.  In addition to issue A (“to be” future tense), assuming the correction presented in section C above is implemented, the claim recites that “and [the at least two or more module cases] configured to be stacked in a direction in which the can type secondary batteries are disposed,” and “…an internal plate interposed between the two or more modules cases and configured to be erected in a direction perpendicular to the horizontal direction.”  Accordingly, the language recites capabilities of the components in the “configured to/ configured to be” format and does not positively recite the at least two or more module cases are stacked, and the internal plate is erected in the claimed direction.
E)	Claim 1 is reproduced below with Examiner underlining and numbering:

    PNG
    media_image2.png
    514
    667
    media_image2.png
    Greyscale

Underlined section 2 renders the claim indefinite as it is not clear if this 1) fails to invoke proper antecedent basis to the already claimed “horizontal direction” in which the can type secondary batteries are “arranged disposed” (see section 1), or 2) if this is a [second] direction in which the can type secondary batteries are [also] disposed.  The intent is not clear as it appears both options are applicable based on P68 of the PGPUB which states that the cases can be stacked in the X-direction (what is the horizontal direction presented in the claim –(see P57)), or that it may be the up and down direction (Z direction).  The issue compounds at section 3 which then recites that the internal plate is erected in a direction perpendicular to the horizontal direction in which the module cases are stacked.  If the modules cases are required to be stacked in the horizontal direction, then section 2 would have to recite “in the horizontal direction” for this to be true.
F)	Claim 2 recites “a protruding end portion of the rib”  There is insufficient antecedent basis for the limitation of “the rib” given claim 1 requires “at least two or more ribs,” which are in turn present on each of the at least two or more module cases (not claimed but the only embodiment supported, see section 7 below).  The issue then compounds at claim 3 which continues to define features with respect the rib.  If the Examiner assumes this is meant to be “the at least two more ribs,” then the feature is not supported by the disclosure.   The issue compounds further at claim 4 which then recites “between the two or more ribs” as intervening claim 2 refers to the “rib” such that it is not clear what entity claim 4 is referring to or if “the rib” of claim 2 is a separate entity.
G)	Claim 4 recites, “wherein the internal plate has an uneven structure to be bent to protrude in the horizontal direction, and wherein the uneven structure is inserted between the two or more ribs.”   The meaning of “an uneven structure” is not clear rendering the claim indefinite.  Furthermore, it is not clear what the final structure of the internal plate is given the indefinite uneven structure is then bent to protrude in the horizontal direction (i.e., “to be bent to protrude in the horizontal direction”).  It is not clear if the uneven structure is inserted between the two or more ribs prior to or after the bending step.  The final construct is entirely unclear based on the language presented.
H)	Claim 5 recites that the bus bar is inserted between one rib and another adjacent rib.  It is not clear if these claimed ribs are part of the “at least two or more ribs” previously claimed, or if they are separately claimed ribs.  If separately claimed ribs, it is not clear what entity the “one rib” and the “another adjacent rib” are part of such that the claim fails to provide the necessary structural cooperative relationships thereof and is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
	 The issue highly compounds at claim 6 which then recites:
“..wherein a curved groove indented in an inner direction is defined in an end portion of the rib connected to an outer wall of the module case, and
wherein a position of the bus bar is fixed by inserting one end into a curved groove of the rib and inserting the other end into a curved groove of the other rib.”  

All of the underlined portions fail to invoke proper antecedent meaning such that the claim is unclear and indefinite.  Claim 6 has further failings in terms of the bolded portions below (see comments added in brackets):
“..wherein a curved groove indented in an inner direction is defined in an end portion of the rib connected to an outer wall of the module case [is this different that the outer wall already recited in claim 1 which are actually at least two respective outer walls given there are two or more module cases?], and
wherein a position of the bus bar is fixed by inserting one end [of what?] into a curved groove of the rib [different than the already recited curved groove?] and inserting the other end [of what?] into a curved groove of the other rib”  

I) 	Claim 7 recites, “the module case” in line 1 which fails to invoke proper antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites, “the outer direction” which fails to invoke proper antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
J)	Claim 8 recites, “a plate-shaped part bent and extending from an end portion [of what?] in an extension direction of the extension part in a direction corresponding to the outer wall of the module case…”  It is not clear what the claimed end portion is in reference to such that the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
	The italicized language with respect to the two claimed directions (in an extension direction of the extension part in a direction corresponding to the outer wall of the module case” is entirely unclear.  It is not clear how a direction corresponds to the outer wall of the module case.  
Claim 8 recites, “the module case” throughout (at least lines 2 and 5).  There is insufficient antecedent basis for this limitation.  The issue compounds in claim 9 which also recites “the module case.”  	
	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.  Claims 4, 6, 8, and thus dependent claim 9, are each indefinite in their respective intention/meaning to the point of being non-examinable for prior art application purposes.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1, and thus dependent claims 2-9, and claims 10 and 11, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without defining each of the at least two or more modules hasthe structure presented in the claim, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Independent claims 10 and 11 incorporate the subject matter of claim 1 (directly or indirectly) and are thus addressed concurrently below:
Claim 1 recites the following:
“at least two or more module cases with an empty space defined therein to accommodate the plurality of can type secondary batteries therein, the at least two or more module cases comprising an outer wall surrounding the empty space inside and at least two or more ribs protruding from the outer wall in an outward direction, and configured to be stacked in a direction in which the can type secondary batteries are disposed…”

Claim 1 fails to make clear that each of the at least two more modules cases have the features as claimed in terms of the empty space, the outer wall, etc.  The disclosure does not enable a construct in which there are two or more module cases with a (singular) empty space, a (singular) outer wall, etc. which is within the scope of what is presented.  
	**Note that when the correction is made, the directions in which the ribs protrude requires appropriate clarification as the ribs R1 presented respectively on each of the outer walls 210c6, 210c5 (see Fig. 4) is such that the ribs R1 on outer wall 210c6 are protruding in an opposite direction from the ribs R1 on outer wall 210c6 [versus all ribs R1 protrude in a singular direction (“an outward direction”].
	Appropriate correction is required.  

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 defines a battery module.  Claim 10 then recites a battery pack comprising at least one battery module of claim 1.  In the instance there is one battery module, it is not clear how a battery pack differs from a battery module such that the claim is not further limiting in this scenario.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-2, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motokawa et al. (US 2016/0006006).
Regarding claim 1, Motokawa teaches a battery module 1 comprising: 
a plurality of can type secondary batteries 5 (P26-28) arranged disposed in a horizontal direction* (Figs. 4-7; many interpretations although selecting the Y direction in the figures as the claimed horizontal direction; entire disclosure relied upon)
*(Examiner comment:  “arranged disposed in a horizontal direction” is not a limiting feature given all objects will inherently be disposed in all directions as three-dimensional objects; it is highly recommended that the claimed horizontal direction is defined further to capture Applicant’s intent);

a current collecting plate (12 or 13) (“bus bar”) at least partially formed of an electrically conductive material (an inherent feature of each of the current collecting plates 12, 13 which could not achieve the function of current collecting without such a feature; note that all bus bars will be formed at least partially of an electrically conductive material as otherwise they would not function as bus bars such that the feature is non-limiting) to be electrically connected with the plurality of can type secondary batteries 5 (P31);
at least two or more module cases (6, 10, 11), [each module case (6, 10, 11) forming battery block 2 with multiple battery blocks present], [each] with an intrinsic empty space defined therein to accommodate [some of] the plurality of can type secondary batteries 5 therein (see Fig. 1), the at least two or more module cases (6, 10, 11) [each] comprising an outer wall (lid 10) surrounding the [respective] empty space inside and at least two or more ribs (14 and/or 15) protruding from the outer wall (lid 10) in an outward direction [*Note that 14 and 15 can be relied upon collectively with the rib structure shown in the illustration, or the individual ribs as illustrated for one of 14, 15 can be relied upon for the claimed “two or more ribs”], and [the at least two or more module cases (6, 10, 11)] configured to be stacked in [the horizontal direction] (Y-direction) in which the can type secondary batteries are disposed (Fig. 4 or 6) 
[Notes:  **if the claim is meant to define a [second] direction in which the can type secondary batteries are [also] disposed, then the Z-direction can be selected (see rejection under 35 U.S.C. 112(b)/second paragraph)
	**if claimed horizontal direction is instead interpreted as the Z direction, then Figs. 5 & 6 each read on the claim]

an internal plate (connecting member 42, 51, 60 in embodiments of Figs. 4, 5, and 6, respectively) interposed between the two or more module cases (6, 10, 11) [of the respective battery blocks] and configured to be erected in a direction (Z direction or X-direction each read on this) perpendicular to the horizontal direction (Y direction) in which the module cases 2A, 2B are stacked.
Regarding claim 2, Motokawa teaches wherein the internal plate (connecting member 42, 51, 60 in embodiments of Figs. 4, 5, and 6, respectively) contacts [best shown in Figs. 2-3] a [respective] protruding end portion of each of the [at least two or more ribs] (illustrated parts of components 14 and/or 15).
Regarding claim 5, Motokawa teaches wherein the bus bar current collecting plate (12 or 13) is inserted between one rib (sliding part 16) and another adjacent rib (sliding part 17) (Fig. 4) 
Regarding claim 7, Motokawa teaches wherein [each] module case (6, 10, 11) comprises a bumper portion (circled below) protruding in [an] outer direction from an outer surface of the outer wall (lid 10) to absorb an external impact applied to the battery module [functional limitation that does not require any further implicit or explicit structure and intrinsically met by the structure of Motokawa relied upon] and having a space (empty space as illustrated) apart from the outer wall by a predetermined distance (the distance shown):

    PNG
    media_image3.png
    236
    279
    media_image3.png
    Greyscale

Alternatively, in the instance that only one of 14 or 15 is relied upon to teach the “at least two or more ribs,” the other of 15 or 14 can be relied upon to teach the claimed bumper portion.
Regarding claim 10, Motokawa teaches a battery module 1 and thus also teaches a battery pack comprising one battery module (i.e, “at least one battery module”) such that the claim is met.

12.	Claims 1-2, 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2021/0046621).
The applied reference has a common assignee and no common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claims 1-2, 5, 7, 10, and 11, the features as presented are entirely anticipated by Park which teaches an identical structure as that presented in the instant application and reproduced below with the relied upon “at least two ribs” as claimed circled below (see full disclosure):

    PNG
    media_image4.png
    639
    883
    media_image4.png
    Greyscale

Fig. 4 of Park et al. (US 2021/0046621)


    PNG
    media_image5.png
    632
    720
    media_image5.png
    Greyscale

Fig. 1 of Park et al. (US 2021/0046621) (partially reproduced and annotated below)

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  Note that with respect to claim 2, the contact as claimed is considered indirect, physical contact.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motokawa et al. (US 2016/0006006) as applied to at least claims 1 and 2 above.  
Regarding claim 3, Motokawa teaches a construct in which there are guided grooves 14, 15 provided by way of projecting ribs as illustrated for each lid 10, and the internal plate (connecting member 42, 51, 60) has respective sliding parts (16, 17; 52, 53) (i.e., ribs) that are inserted and fixed in guided grooves 14, 15.  The construct taught by Motokawa is such that the mating structures are reversed to that claimed (i.e, the fixing groove is part of the modular case, and the rib that is inserted and fixed is part of the internal plate).  The mere reversal or rearrangement of parts is held an obvious modification that is an obvious matter of design choice (MPEP 2144.04, Section VI-A).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to reverse or rearrange the mating structure such that the fixing groove (14, 15) is part of the internal plate (connecting member 42, 51, 60) and the sliding part (i.e., rib for inserting/fixing) is part of the modular case as an obvious matter of design choice (MPEP 2144.04, Section VI-A).

15.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa et al. (US 2016/0006006) as applied to at least claim 1 above, and further in view of Hara (US 2017/0305250).  The rejection of claim 10 is an alternative rejection to the one above and one made for compact prosecution purposes (see brackets).
	Regarding claim 10, Motokawa fails to disclose a battery pack comprising [a plurality of] battery modules of claim 1; however, the technique of connecting battery modules in parallel with one another to provide battery pack of a required capacity to operate a motor of a vehicle is a well-known technique by one having ordinary skill in the art as taught by Hara (P37).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a [plurality of] battery modules wired electrically to one another to achieve a battery pack with the desired capacity needed for the end use thereof  as taught by Hara (P37).
	Regarding claim 11, Motokawa fails to teach a vehicle comprising at least one battery pack of claim 10; however, it is a well known technique to provide a vehicle with a battery pack in order to operate the motor 5 thereof (i.e., an electric vehicle) as taught by Hara (P37).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a vehicle with at least one battery pack of claim 10 in order to operate the motor 5 thereof as taught by Hara (P37).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oliveira et al. (GB 2,560,039) (published 29.08.2018) (US 2020/0014006 being a family member and a copy thereof) teaches the following structure:

    PNG
    media_image6.png
    443
    594
    media_image6.png
    Greyscale

	Yang et al. (US 2021/0050568) has the same assignee (LG Chem.) with no common inventors and qualifies as prior art under 102(a)(2) and teaches the following construct:

    PNG
    media_image7.png
    759
    461
    media_image7.png
    Greyscale
	
	Ju et al. (US 2020/0411814) qualifies as prior art under 102(a)(2), shares an assignee but not common inventors, and teaches the following structure:  

    PNG
    media_image8.png
    434
    608
    media_image8.png
    Greyscale

Seo et al. (US 2020/0185672) teaches the following structure: 

    PNG
    media_image9.png
    437
    603
    media_image9.png
    Greyscale

See also McCollum (US 2019/0115570); Chi et al. (US 2019/0326569); Seo et al. (US 2018/0175466); Lee (US 2017/0133642); and Hwang et al. (US 2015/0147622).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/            Primary Examiner, Art Unit 1729